Citation Nr: 1213661	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to direct service connection for a heart disorder, other than hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection on a secondary basis for a heart disorder, inclusive of hypertension, due to service-connected residuals of a tonsillectomy.  

3.  Whether new and material evidence has been received to reopen a claim for direct service connection for hypertension.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder, inclusive of residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denying a claim to reopen for service connection for an eye disorder.  In addition, this appeal stems from the RO's rating decision of April 2011 in which original claims or claims to reopen for service connection for heart or cardiovascular disorders were denied.  The Veteran's notice of disagreement with respect to the April 2011 action encompassed only the RO's denial of service connection for what was characterized as original claims for atrial fibrillation and implantation of a cardiac pacemaker and a claim to reopen for secondary service connection for a heart disorder in various forms, secondary to service-connected residuals of a tonsillectomy.  The statement of the case of July 2011 was limited to a single issue, that of whether new and material evidence had been received by VA to reopen a claim for secondary service connection for a variously diagnosed heart disorder, including hypertension, as due to residuals of a tonsillectomy.  

The issues as indicated on the title page reflect prior final actions of the RO and Board with respect to the various claims for service connection, be they original claims not subject to previous final adjudications or claims to reopen involving issues specifically addressed in the past.  Given that the original claim for direct service connection for a heart disorder not involving hypertension has not been fully developed for appellate review at this time, such is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.

Notice is taken that the Veteran in his substantive appeal of August 2010 regarding his claim to reopen for service connection for an eye disorder requested a hearing before the Board, sitting at the RO.  That proceeding was scheduled to occur in November 2011, but prior to its occurrence, the Veteran advised the RO in writing that he would be unable to appear and requested that his appeal be forwarded to the Board for review.  No other request for a hearing remains pending.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for an eye disorder was denied most recently by a rating decision entered in January 1947; following notice to the Veteran of the denial action and his appellate rights, no timely appeal was initiated.  

2.  Service connection on a direct basis for hypertension and service connection for a heart disorder, including hypertension, secondary to service-connected residuals of a tonsillectomy, were denied most recently in a Board decision entered in May 2004, which was not then appealed.  

3.  Since entry of each of the most recent decisions cited above, there has been evidence added to the record that was not previously before VA decision-makers, but which does not relate to an unestablished fact or otherwise raise a reasonable possibility of entitlement to service connection for an eye disorder, service connection on a direct basis for hypertension, or service connection for a heart disorder, inclusive of hypertension, secondary to service-connected residuals of a tonsillectomy. 



CONCLUSIONS OF LAW

1.  The RO decision of January 1947, denying service connection for an eye disorder, is final; since entry thereof, new and material evidence has not been received by VA with which to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

2.  The Board decision entered in May 2004, denying service connection on a direct basis for hypertension, is final; since entry thereof, new and material evidence has not been received by VA with which to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Board decision entered in May 2004, denying service connection for a heart disorder, to include hypertension, secondary to service-connected residuals of a tonsillectomy, is final; since entry thereof, new and material evidence has not been received by VA with which to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in March 2010, to the Veteran as to the claim to reopen for service connection for an eye disorder, and in January and March 2011 with respect to the claims to reopen for direct service connection for hypertension and service connection for a heart disorder, secondary to service-connected residuals of a tonsillectomy.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 

112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the Veteran prior to the initial adjudication of the claims at issue, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided any VA medical examination in connection with his claims to reopen herein at issue and none is warranted at this time.  The initial burden belongs to the Veteran in showing that new and material evidence has been received by VA to reopen his previously denied claims, and in this instance, the Veteran has not met his burden and no VA examination is therefore in order.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  


Whether New and Material Evidence Has Been Received

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for an eye disorder was most recently denied by a rating decision of the RO in January 1947 on the basis that no eye disorder or injury was shown by the evidence of record.  Notice of that denial and of the Veteran's appellate rights was furnished to him later in January 1947, but he did not thereafter appeal the adverse action, thereby rendering that action final.  38 U.S.C.A. § 7105.  

Service connection on a direct basis for hypertension, as well as service connection for a heart disorder, including hypertension, secondary to service-connected residuals of a tonsillectomy, were denied most recently through a Board decision of May 2004.  The Board therein determined that new and material evidence had not been received by VA to reopen either claim.  No appeal followed despite the Veteran having been advised in writing of his right to appeal; as such, the Board decision of May 2004 was rendered final.  38 U.S.C.A. § 7104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial(s).  


Eye Disorder

In connection with the Veteran's initial application for VA compensation filed in October 1946, he indicated that he had sustained an injury of the eyes during 1944 when spilling 100 octane gasoline in his eyes.  That claim was adjudicated by the RO in January 1947 on the basis of service medical records showing no inservice treatment for any eye injury.  At service entrance, visual acuity was 20/20 bilaterally and at service discharge visual acuity was 20/20 for the left eye and 18/20 for the right eye, leading to a diagnosis of defective vision of the right eye.  

Following entry of the January 1947 denial, much additional evidence was added to the record including duplicate copies of service treatment records, as well as copies of service personnel records, none of which are pertinent to the claimed eye disorder or injury.  Various examination and treatment reports were also submitted, one of which includes the report of a VA medical examination in July 1968 showing no disorder of either eye.  Those reports further denote the presence of diminished visual acuity, and slight narrowing of retinal vessels in 1982; fundi narrowing, AV crossing changes, and silver wiring in 1990; and cataracts in 2007.  

Review of the evidence received by VA since the most recent, final denial of service connection for an eye disorder indicates that such evidence is not both new and material.  Clearly those items which duplicate evidence previously submitted and reviewed by VA are not "new."  Other items of evidence, though not previously before agency decision makers, are merely cumulative of prior medical data indicating the existence of diminished visual acuity, a congenital or developmental disorder for which VA compensation is not payable.  See 38 C.F.R. § 3.303(c) (2011).  Also shown by the post-1947 evidence are various other eye-related disorders of other than a congenital or developmental origin, but without any linkage by medical finding or opinion to the Veteran's period of military service or any event thereof, including the reported eye injury from spilled fuel.  In all, the evidence added to the record since entry of the January 1947 denial does not demonstrate the service incurrence or aggravation of the Veteran's claimed eye disorder.  While the veteran is competent to identify the occurrence of eye-related symptoms, he is without the medical expertise as to render competent his opinions as to medical diagnosis of an eye disorder or its etiology.  It is therefore concluded by the Board that new and material evidence has not been received and the Veteran's claim of entitlement to service connection for an eye disorder may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Denial of the claim to reopen is thus required. 

Hypertension as a Disorder Subject to Service Incurrence

Service connection for hypertension on a direct basis was denied by prior RO action, but most recently addressed by the Board through its May 2004 decision.  On file and reviewed at that time were service medical and personnel records showing no complaints or findings of hypertension, and various examination and treatment reports compiled postservice indicating the existence of hypertension, but not earlier than July 1968.  Evidence then of record included various private and VA treatment reports outlining the progression of the Veteran's hypertension.  Following entry of Board's decision of May 2004, evidence was added to the record which delineates the continued presence of the Veteran's hypertension and its further progression, as well as statements made by and on behalf of the Veteran linking his hypertension to military service.  The evidence submitted is cumulative of that received prior to the Board's 2004 decision and does not relate to an unestablished fact or raise a reasonable possibility for a grant of the requested benefit.  To that end, the evidence received by VA subsequent to entry of the May 2004 decision is not new and material and the prior claim cannot be reopened.  Id.  

Heart Disorder inclusive of Hypertension, Secondary to Tonsillectomy Residuals

Evidence on file at the time of the Board's decision of May 2004, denying service connection for a heart disorder, including hypertension, secondary to service-connected residuals of a tonsillectomy, included service medical and personnel records which failed to identify any pertinent complaints, findings, or diagnoses.  Service connection for residuals of a tonsillectomy was established by RO action in May 1968.  Postservice medical data demonstrated indicia of hypertension, 

hypertriglyceridemia, cardiomegaly, congestive heart failure, hyperlipidemia, hypercholesterolemia, pulmonary hypertension, left ventricular hypertrophy, valvular heart pathology, coronary artery disease, and atrial fibrillation, all beginning many, many years following service discharge.  Included in that evidence was a September 2001 statement from a private treating physician that there was no way to tell whether a prior strep infection bore any relationship to the Veteran's mild heart valve problems.  

Evidence received by VA since entry of the Board's 2004 decision includes medical records delineating a diagnosis of sick sinus syndrome in 2010 and related implantation of a cardiac pacemaker, as well as treatment for various other heart or heart-related disorders.  Absent therefrom is any medical finding or opinion linking any heart disorder, including hypertension, to service-connected residuals of a tonsillectomy.  To that extent, the evidence submitted since May 2004 may only be viewed as cumulative and it does not relate to an unestablished fact or create a reasonable possibility of a grant of secondary service connection.  Accordingly, the Board must conclude that the evidence presented is not new and material and the Veteran's claim for secondary service connection for a heart disorder, inclusive of hypertension, cannot be reopened.  Id.  


ORDER

New and material evidence with which to reopen a previously denied claim for service connection for an eye disorder has not been received by VA.  

New and material evidence with which to reopen a previously denied claim for service connection on a direct basis for hypertension has not been received by VA.  

New and material evidence with which to reopen a previously denied claim for service connection for a heart disorder, including hypertension, secondary to service-connected residuals of a tonsillectomy, has not been received by VA.  


REMAND

As indicated in the Introduction above, the Veteran has advanced an original claim for direct service connection for a heart or cardiovascular disorder, not involving hypertension, which to date has not been fully developed either from a procedural or evidentiary standpoint, to include VCAA notice relating thereto.  Remand to permit the AMC to undertake that development is needed prior to the Board's review of that matter.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, this portion of the Veteran's appeal is REMANDED for the following action:

Undertake initial development of the original claim for service connection on a direct basis for a heart disorder other than hypertension, to include compliance with the VA's duties to notify and assist the Veteran, followed by initial adjudication of that original claim.  If the benefit sought continues to be denied, the Veteran should be furnished a supplemental statement of case and afforded a reasonable period of time in which to respond, followed by return of the case to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


